Appellant was convicted in the County Court of Williamson County of vagrancy, and his punishment fixed at a fine of $25.
The trial term of the court below ended on January 28, 1922. Appellant was granted thirty days after adjournment of court in which to file statement of facts. He was thereafter granted two similar extensions. The end of the last extension would have been in April. The statement of facts herein was filed in July. Our Assistant Attorney General moves to strike out said statement of facts because filed too late. The record sustains said motion, and the statement of facts is accordingly stricken therefrom. There are no bills of exception herein, and the complaint, information and charge of the court seem to be in accordance with law. Appellant's motion for new trial is based upon the insufficiency of the testimony. There being no facts before us, no error appears and we are unable to appraise the complaint made.
The judgment will be affirmed.
Affirmed.